DETAILED ACTION
A preliminary amendment was received and entered on 5/4/2022.Claims 1-26 were canceled and claims 27-36 were added.
Claims 27-36 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Citation NPL165 on the IDS filed 6/28/2022 was lined-through because it lacks a publication date and so does not comply with 37 CFR 1.98.

Claim Objections
Claims 27, 29, 30, and 32 depict chemical structures that include a hexalysine peptide disclosed in the specification as SEQ ID NO: 4, however the structures in these claims are not identified by any SEQ ID NO and so the disclosure is not in compliance with the Sequence Rules (see 37 CFR 1.821(d)). Insertion of “(peptide is SEQ ID NO: 4)” immediately below each structure is suggested.
In claim 29, the Roman numeral “IIIA” immediately follows the depicted chemical structure.  It is suggested that “IIIA” should be placed in parentheses.  See e.g. claims 27, 30, and 32 in which corresponding Roman numerals are in parentheses.
Claims 29 and 32 represent hydrochloride salts as follows “.6HCl”.  It is suggested that the period preceding “6HCl” should be typed as a superscript, i.e. “.6HCl” to better represent the implied ionic relationship to the hexalysine peptide.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 27-36 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 27-36 of copending Application No. 16952514 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 30-32, 35, and 36 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 27-29, 33, and 34, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 30-32, 35, and 36 differ from respective claims 27-29, 33, and 34 only in that the bonds connecting morpholino nitrogen atoms to phosphorous atoms are depicted as squiggly lines rather than straight lines. The specification at page 26, lines 8-12 states that “a straight bond or a squiggly bond drawn to a chiral carbon or phosphorous atom within a structural formula indicates that the stereochemistry of the chiral carbon or phosphorous is undefined and is intended to include all forms of the chiral center.” Thus the specification does not distinguish between these two different depictions of a single bond, and they are interpreted as equivalent.  Accordingly, there is no difference in the scopes of claims 27-29, 33, and 34 and claims 30-32, 35, and 36, respectively.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10888578. Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘578 patent claims methods of treating Duchenne muscular dystrophy (DMD) in a primate subject in need thereof, wherein the primate subject has a mutation of the dystrophin gene that is amenable to exon 51 skipping, the method comprising administering to the primate subject an antisense oligomer conjugate of Formula (IV) (claims 1-11) or Formula (IVA) (claims 12-22) where formulas (IV) and (IVA) are indistinguishable from instant formulas (III) and (IIIA), respectively, or from instant formulas (IV) and (IVA), respectively. Claims 3-6, 9, and 15-22 recite pharmaceutical compositions comprising a compound of Formula (IV) or (IVA).  Thus the instant claims were obvious in view of the patented claims which recite the instantly claimed antisense oligomers, pharmaceutically acceptable salts, and pharmaceutical compositions.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.  See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635